Citation Nr: 1537560	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  05-23 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).

(The issues seeking increased ratings for bronchial asthma, coronary artery disease (CAD), and hypertension and the issue of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) are subjects of separate decisions by the Board of Veteran's Appeals (Board).)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1973 to May 1976.  This issue is before the Board on appeal from a January 2009 rating decision that denied service connection for PTSD.  In September 2010, a Travel Board hearing addressing this issue was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.

This matter was previously before the Board in November 2011, when it was remanded for additional development.  Additional issues were before the Board in November 2011, and those issues were addressed in two separate November 2011 Board decisions.  The other issues remanded by the Board in November 2011 and still pending in appellate status are now again addressed in separate Board decisions; the dispositions of those issues are explained in more detail in the separate Board decisions being issued in this case.

A November 2011 Board decision granted service connection for a depressive disorder as secondary to service-connected coronary artery disease, hypertension, and asthma.  Consequently, the instant appeal is limited to consideration of service connection for the psychiatric diagnostic entity of PTSD.

As discussed in the Board's November 2011 remand of this matter, although the undersigned accepted testimony at the September 2010 hearing regarding claims for increased ratings for migraine headaches and degenerative joint disease of the left foot, subsequent review of a transcript of a prior Travel Board hearing in April 2010 before a different Veterans Law Judge revealed that the Veteran had withdrawn her appeal in these matters.  Thus, the matters of the ratings for migraine headaches and degenerative joint disease of the left foot and ankle were not properly before the Board at the time of the September 2010 hearing and are not now before the Board.

At an April 2010 Travel Board hearing (before a different Veterans Law Judge) the Veteran testified regarding claims seeking increased ratings for asthma, CAD and hypertension.  Her September 2010 hearing testimony before the undersigned did not address these issues, and they will not be addressed herein, but are addressed in a separate Board decision by the Veterans Law Judge who conducted the April 2010 hearing.

The issue of entitlement to a TDIU rating, after being remanded by the Board in November 2011, was again addressed in a May 2014 Board hearing before another VLJ.  It is addressed in a separate Board decision and is not addressed herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board remanded the claim of service connection for PTSD in November 2011 with instruction for a VA psychiatric examination to address essential medical questions pertinent to the appeal.  The resultant January 2014 VA examination report does not adequately comply with the Board's remand directives or otherwise provide sufficient information for an informed final appellate review of this issue.

The Board has interpreted the January 2014 VA examination report as expressing a conclusion that the Veteran's presentation at the examination did not meet the diagnostic criteria for a diagnosis of PTSD.  Notably, there is some question arising from ambiguous and confusing wording in the report.  At one point, the report does state that "she does not meet the criteria for PTSD today," but the report also states "[t]he veteran does meet the DSM-IV nor DSM-5 diagnostic criteria for PTSD," and later "her symptoms meet the DSM-IV nor DSM-5 criteria for a diagnosis of [PTSD] at this time."  Despite the ambiguous and confusing phrasing, the Board finds that it is reasonable to interpret the VA examination report as intending to state that the Veteran did not meet the criteria for a PTSD diagnosis during the examination (including with attention to the use of the word "nor").

However, even accepting this interpretation of the report, the information therein is insufficient for final appellate review to proceed appropriately.  The January 2014 VA examination report presents a finding that that the Veteran's only psychiatric diagnosis under the pertinent DSM criteria (considering both DSM-IV and DSM-5) is "Major Depressive Disorder," for which service connection has been separately established on the basis of aggravation.  The Board's November 2011 remand directed: "If PTSD is not diagnosed (or diagnosed but attributed to a nonservice stressor event), please explain what is lacking for such diagnosis (and if attributed to a nonservice stressor, please identify the factual evidence that supports such conclusion)."  The Board is unable to find that the January 2014 VA examination report responds to this directive.

A more detailed explanation of the VA examiner's diagnostic conclusions was needed (and expressly requested by the Board's remand) because there are indications in the record that the Veteran received psychiatric diagnoses of PTSD and has been receiving treatment for PTSD for a significant length of time, and there is uncertainty as to whether PTSD has been diagnosed under DSM criteria during the pendency of this claim.  The Board must have a basis for reconciling or weighing the conflicting evidence on the matter of whether the Veteran has received a qualifying PTSD diagnosis.  VA and private medical records preceding the instant claim, spanning back to the 1990s, contain notation of various psychiatric diagnoses including dysthymic disorder, major depressive disorder, and PTSD.  A June 1990 report of the Illinois Department of Public Aid notes a history of diagnoses of major depression and PTSD.  A September 1990 VA medical report shows an impression of probable dysthymic disorder and "Multiple trauma in past events and decreased self-esteem."  A February 1991 VA examination report shows a single Axis I diagnosis of major depression recurrent.  A March 2005 VA psychiatric examination for compensation and pension purposes revealed a single Axis I psychiatric diagnosis of depressive disorder, without indication of a diagnosis of PTSD.  VA medical records from the 2000s show that the Veteran has been receiving psychiatric treatment for symptoms associated with diagnoses of PTSD and depression.  These records document the Veteran's treatment in some detail, but do not present significant information indicating re-confirmation of the PTSD diagnosis with application of the pertinent DSM criteria, nor do the records otherwise explain any distinction between the PTSD and the major depression diagnoses in accounting for particular symptoms and confirming each diagnosis.

The January 2014 VA examination report, like the prior pertinent evidence, does not provide a clarifying discussion regarding application of the pertinent DSM criteria.  This is despite the fact that the Board specifically requested: "If PTSD is not diagnosed ..., please explain what is lacking for such diagnosis ...."

The Board has considered whether, even without the information concerning the pertinent criteria lacking for a diagnosis of PTSD, final appellate review might perhaps proceed on the basis that the January 2014 VA examiner also found that "[t]here is insufficient evidence that a personal trauma event occurred during military service" (as a corroborated stressor event in service is generally essential to establishing service connection for PTSD).  However, the Board's November 2011 remand recognized that resolution of this case requires consideration of the presumption of soundness with regard to the Veteran's psychiatric health upon entry to military service; application of the presumption of soundness may significantly shape the Board's legal analysis in this case.

Unfortunately, the January 2014 VA examination report provides an inadequate response to the Board's question: "Is there any evidence in the record that renders it undebatable from a medical standpoint that PTSD pre-existed the Veteran's service?  If so, please identify such evidence."  The January 2014 VA examination report does not answer this question clearly; there is no clear expression of a 'yes' or 'no' response to the question.  Notably, however, the January 2014 VA examination report's response to the question tends to suggest that the answer could have been 'yes.'  The response to the question reads: "The medical record clearly states that the Veteran is diagnosed with PTSD related to childhood trauma [related to] an abusive father.  When this examiner asked the Veteran, she confirmed an abusive childhood and that she witnessed frequent domestic violence incidents."

The Board asked the VA examiner the question concerning possible pre-service PTSD because of indications of record that the Veteran's psychiatric symptoms (including possible PTSD symptoms) may have manifested prior to service (discussed in some more detail in the November 2011 remand).  The Board's November 2011 remand explained that "the Veteran is entitled to a presumption of soundness on entry in service (as to psychiatric disability), and that presumption is rebuttable only by clear and unmistakable evidence."  The absence of a clear direct answer to the corresponding inquiry in the January 2014 VA examination report prevents the Board from making an informed determination as to whether the presumption of soundness may be considered rebutted, and such a determination must be made for the Board's analysis to proceed.  The January 2014 VA examination report essentially indicates that the Veteran's PTSD diagnosis provided by other mental health professionals was based on a stressor that pre-existed service, but does not address whether it is undebatable from a medical standpoint that the PTSD itself (and not merely a stressor trauma) pre-existed the Veteran's service.  (The Board observes that VA mental health treatment records dated in May 1990 show that the Veteran was admitted to the DHP (Day Hospital Program) for symptoms of depression and PTSD which "date back to her childhood.  Following a profoundly traumatic early life experience of chronically repeated domestic violence ... she recalls her first symptoms of depression, anxiety and social withdrawal beginning around age 8 or 9.")  An adequate answer to the Board's question remains necessary.

In sum, the Board finds that this issue must be remanded for compliance with the Board's prior remand directives with regard to the information required in a VA psychiatric examination report.

Additionally, the Board notes that alongside the reported personal assault stressor, the Veteran also reported (in a June 2009 written statement) an alleged stressor event in service featuring the death of a friend/serviceman in August 1973; she reported that she and the friend traveled home together to attend the funeral of the friend's brother.  The Veteran's June 2009 statement on this event listed the name "Jonnie Soto" as the serviceman in question, but in one instance the first name was then crossed out and the name "Michael" written to replace it.  In an August 2009 Formal Finding, the RO explained that it had found that "[t]here is no record of a soldier named Jonnie Soto from Illinois killed in 1973."  However, the RO formal finding explained that "There was a Johnny Soto from Chicago killed in Vietnam in 1970."  It is not clear from the documentation whether the RO's attempts to verify this claimed stressor event included consideration of the possibility that the Veteran's markings on the June 2009 statement were meant to identify "Michael Soto" as the friend/serviceman whose death featured in the stressor event.  During the processing of this remand, the AOJ shall have the opportunity to contact the Veteran and request clarification concerning whether the friend identified in her stressor statement was "Michael" rather than "Jonnie" Soto, and the AOJ shall have the opportunity to complete any appropriate follow-up development indicated by the Veteran's response.

Finally, regarding the alleged stressor involving the death of a friend, the Board observes that potentially pertinent information publically is available on the internet (Archived at http://archives.chicagotribune.com/1970/04/28/page/61/article/justifiable-homicide-held-in-soto-death).  The April 1970 newspaper article concerns "the police killing of Michael Soto" in October 1969 "while home on leave from the army to attend the funeral of his brother, John, 16, who had been killed by police a few days earlier."  As this event appears to match the description of the Veteran's reported stressor, except that it occurred three-and-a-half years prior to her entrance to active duty service, the AOJ shall have the opportunity to ask the Veteran to clarify whether this was the stressor event that she was describing (with misremembered timing), or that perhaps her in-service trauma involving the death of a friend/serviceman was a different event about which she may wish to confirm or clarify details.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete copies of updated medical records (those not already included in the claims-file) of all VA mental health treatment the Veteran has received since the prior such update of the set of VA medical records in the claims-file.

2.  The AOJ should contact the Veteran and her representative with a request for clarification as to whether her markings on her June 2009 stressor statement were intended to identify "Michael" Soto as the friend who was killed (rather than the originally indicated "Jonnie" Soto, the name that featured in the research of the AOJ's verification attempt).

The Veteran should also be asked to re-confirm the details of the claimed stressor event involving the death of a friend, as publically available internet newspaper archives (discussed in more detail above) document an event that appears to match the names and details of the Veteran's reported stressor event involving the death of a friend, except that it occurred in October 1969 (three-and-a-half years prior to her entrance on active duty service).

The AOJ should ask the Veteran to clarify:

(a) Was the friend/serviceman identified in the Veteran's June 2009 stressor statement "Michael" Soto (rather than the crossed-out name "Jonnie" Soto that featured in the AOJ's verification research)? 

(b) Is the documented October 1969 police shooting death of serviceman Michael Soto on leave in Chicago for his brother's (John's) funeral the stressor event that the Veteran described in her June 2009 statement?

After the Veteran and her representative have responded, the AOJ should complete any follow-up development suggested by the response.

3.  The AOJ should then arrange for the Veteran's claims file to be forwarded to the January 2014 VA psychiatric examiner (if available, to another appropriate psychologist or psychiatrist, if not) for a new and clarifying medical opinion.  [A new examination of the Veteran should be arranged only if deemed necessary for the opinions and clarification sought.]  The report must indicate whether the Veteran has PTSD based on an alleged stressor event(s) in service, with response to the questions below.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination (and the examiner should be advised of any official and lay evidence that is corroborative of the Veteran's stressor accounts, and when such evidence was generated (whether recent or contemporaneous with the alleged events)).  Based on review of the record (and new psychiatric examination of the Veteran, if necessary), the examiner should provide an opinion that responds to:

(a) Is there any evidence in the record that renders it undebatable from a medical standpoint that PTSD (and not merely a traumatic event) pre-existed the Veteran's service?  If so, please identify such evidence.  Please note that the January 2014 VA examination report did not provide a clear answer to this question; the response to this question should include a clear 'yes' or 'no' answer and, if the answer is 'yes,' an explanation should be provided as to whether the PTSD actually manifested prior to service (as opposed to merely indicating that a trauma occurred prior to service).

(b) If the response to item 'a' is that there is clear and unmistakable evidence that PTSD pre-existed service and such evidence is identified, please indicate whether there is also clear and unmistakable evidence that the PTSD was not aggravated by service.  If there is clear and unmistakable evidence that it was not aggravated by service, please identify such evidence.  The response should acknowledge that the Veteran's service personnel records document that she went AWOL (on two occasions during service.

(c) If an increase in severity of PTSD in service is found, was the increase due to natural progress of the disease?  A response of 'yes' must be accompanied by rationale that cites to medical literature/treatise information discussing the course of 'natural progression' of PTSD.

(d) Does the Veteran have PTSD meeting the DSM-IV or DSM-5 criteria?  
(e) If PTSD is diagnosed, please identify the underlying stressor event(s) and corroborative evidence of such event(s), and the symptoms that support the diagnosis.

(f) If PTSD is not diagnosed, please explain what is lacking for such diagnosis.

(g) If PTSD is diagnosed but attributed to a nonservice stressor event, please identify the factual evidence that supports such conclusion.

The examiner must explain the rationale for all opinions.

4.  The AOJ should then review the record and readjudicate the claim of service connection for PTSD.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

